Per Curiam.
*402Catherine Diaz (the wife) appeals from an order denying her motion for change of venue from Broward County, the husband's present county of residence where he filed his petition for dissolution of marriage, to Miami-Dade County, where the wife and the marital child currently reside. We reverse.
"The law is well settled in Florida that a cause of action for dissolution of marriage arises in the Florida county in which both parties last resided with a common intent to remain married." Rakusin v. Rakusin , 569 So.2d 893, 895 (Fla. 4th DCA 1990). Here, the parties last resided as husband and wife in the city of Hialeah, in Miami-Dade County. No basis for venue in Broward County has been shown. Accordingly, we reverse this cause and remand with instructions that venue be transferred to Miami-Dade County, Florida.
Reversed.
Gross, Conner and Kuntz, JJ., concur.